DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, all of the first and second handles disposed along a third plane between the first and second planes (claim 1; discussed further below in paragraph 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, as well as claims 5, 7 and 11 which depend therefrom, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is no written disclosure or clear view in the drawings supporting the limitation that all of each handle is disposed along a single plane that is between the first and second planes.  Firstly, the only disclosure (paragraph 31) relating to the location of the handles, states that the handles are integrally formed between the first end and second end of the respective supports and an end of each support integrally formed with respective (longitudinal) sides of the connecting member, does not effectively require that the handles are spaced from a second plane defined by the longitudinal axis of the connection member, because the connection member inherently has a vertical direction between top and bottom surfaces, such that the respective ends of the support members may be defined above the longitudinal axis of the connection member (effectively aligned with the top surface of the connection member).  Thus, the disclosed location of “between first and second ends of the support member” may still allow for overlap of at least a portion of the handle into the second plane defined by the longitudinal axis of the connection member.  Secondly, the handles are not clearly shown to be completely offset from the connection member that defines the second plane and actually appear in the official drawings that the handles are approximately aligned with the connection member.  
Claim 1, as well as claims 5, 7 and 11 which depend therefrom, is r ejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The amended limitation is not enabled by the original application because the handles are clearly shown to be three-dimensional, such that they may not be considered to fully lie in a single plane due to geometrical definition of a plane being two-dimensional.  
For the sake of the current Office Action, the examiner will consider the claim limitation as best understood to be fully supported and enabled by the original application as defining that a third plane, parallel to and spaced between the first and second planes, passes through some portion of the handles or the longitudinal axes of the handles, which is made obvious by the prior art applied below by any spacing from the top end of the support members and/or any handle having a thickness greater than the thickness of the connection member.  
                                                                                                                                                      
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehead (2011/0179911) in view of Stair (2,405,462) and Machovsky (6,698,317), Miley (2008/0083305), Setliff (4,836,065) and Richter (2012/0048070). 
Whitehead discloses a wrench having a flat annular surface (12) disposed along a first plane with a plurality of notches extending radially from an inner circumference of an annular surface that will be inherently capable of engaging a plurality of tabs on a fill port cap (cap shown in drawings of Whitehead considered to be a fill port cap, disclosed as cap for vehicle engine which is known to cover a port for filling fluids in a container such as the radiator or oil pan), a connecting member (22) having a longitudinal axis and having an aperture (34) coaxial with the flat annular surface for engaging a socket wrench (limitation in claims 1 and 9), the connecting member longitudinal axis located on a second plane parallel and spaced from the first plane and connected to the annular surface by first and second supports (28/30) formed integrally (connected to form the whole) with the flat annular surface and connecting member and an open cavity being defined between the central opening of the flat annular member, said connecting member and the support structures.  However, Whitehead fails to disclose first and second handles extending from opposite sides of the tool and being permanently attached.  Stair discloses a tool for use as a wrench having very similar structure to Whitehead, including an annular member with radially extending notches and first and second support members, and Stair teaches a handle (22) extending from opposite sides of the respective support structures, and spaced from the top ends of the support structures, as an alternative drive means for this type of wrench, wherein one of ordinary skill in the art would recognize that handles extending laterally outward will increase torque that may be applied by hand such that the user may be able to drive the tool more easily or apply greater tightening/loosening torque without additional tools.  Additionally, Machovsky and Miley both disclose wrench tools having a first driving end (24 of Machovsky also being slotted and 30 of Miley) for engaging with threaded devices (Miley specifically for container caps) to be tightened or removed and second opposed ends having plural drive means either a) for engagement with a socket wrench, torque wrench or other known driving tool (square aperture 46 or Machovsky for direct connection with a square socket drive and hexagonal head 24 of Miley allowing for engagement with socket of socket wrench or any other hex engaging tool) or b) in the form of a handle (42 of Machovsky, 28 of Miley) extending laterally from the body and from opposite sides of the tool at a location between the first and second ends (both laterally extending handles positioned laterally offset from the tool engaging structure) to optionally allow a user to rotate the tools by hand via the handle with increased torque such that the user may be able to apply greater tightening or loosening torque to a threaded device without the need for additional tools or when additional tools are unavailable or engage the device with a drive tool for increased torque or for measuring/limiting torque applied via a torque wrench type tool applied to the tool engaging structure.  Therefore, Machovsky and Miley both teach that a drive (aperture of Machovsky similar to Whitehead) for engagement with a wrench or other tool may be used along with a handle extending therethrough, to provide optional drive means to the tool.  Additionally, Setliff discloses another similar driving tool having a through handle forming opposed first and second handles and teaches that the handle may be formed as a shaft extending through a hole in the body, similar to the handles disclosed by Stair and Machovsky, or alternatively may be formed as individual members affixed to the body (Col. 2, lines 39-45).  Richter also discloses another similar driving tool, also having a handle forming opposed first and second handles and specifically teaches that the handle may be manufactured as one piece [with the tool] as by casting or forging or may be joined to the body by a permanent process such as welding or brazing (paragraph 21), wherein one of ordinary skill in the art would recognize that a one piece manufacture or a permanent connection will provide the greatest possible strength for such handles to optimize strength of the tool and torque capacity without breakage of the handles.  To summarize the teachings of the art as a whole, with Stair disclosing a commonly known alternative to drive a very similar tool to Whitehead, Machovsky and Miley both teaching the combination of the handle drive means with the tool driving means of Whitehead, Miley clearly forming the handles as a single piece with the tool (weld disclosed in paragraph 5 being integral and permanent), Setliff teaching that the removable handles taught by Stair and Machovsky may alternatively be formed as separate handles affixed to either side and Richter teaching that such handles affixed to a tool are preferably integrally formed as one piece (being permanent) or otherwise permanently attached, with all secondary references providing specific teachings relative to laterally extending handles for rotational drive tools.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the tool of Whitehead with handles extending from opposite sides of the tool, as taught by Stair, Machovsky, Miley, Setliff and Richter as additional/alternative drive means, in addition to the tool engaging means of Whitehead, as taught by Machovsky and Miley and being known in the art for similar tools and allowing for increased torque to be applied by a user’s hand to improve possibility of removal of the a threaded cap or fastener without the need for the separate wrench/tool and when replacing the cap or fastener.  Further, it would have been obvious that the laterally extending handles could either be a removable rod extending through holes in the support members, as taught by Stair, Machovsky and Setliff or provided as separate handles affixed to either side of the tool, which would obviously extend outward from respective support structures of Whitehead because they define the outer sides of the tool, the separate and affixed handles specifically disclosed by Setliff as a known alternative to a separable rod and disclosed by Richter as being integrally formed with the tool as one piece or permanently connected thereto, which will provide greater strength to improve torque capacity and also prevent loss or separation of the rod.  Finally, it further would have been obvious for the laterally extending handles to be positioned on the support structures at least partially spaced from the upper connecting member, below the location shown below, (which would offset the central axis of the handles between the first plane and second plane defined by the connecting members longitudinal axis), as taught by each of Machovsky and Miley that disclosed the combination of both driving means, and taught by Stair and Setliff, wherein the spacing would allow for simultaneous driving of the tool by the handles and an attached tool if needed (for instance with a second user to provide greater torque).  Further, based on the relative size/diameter of the handles disclosed by all secondary references and standard sizes for tool handles known in the art , the handles would require sufficient surface area for permanent connection that would preferably be at least slightly spaced from the uppermost end of the support members, and even if positioned substantially aligned with the connecting member, any thickness of the handle that is greater than the connection member, which is shown to be substantially thinner than the handle of the tool applied thereto (in Fig. 
    PNG
    media_image1.png
    281
    549
    media_image1.png
    Greyscale
4), would place the central axis of the respective handles in a plane that is spaced from the first plane defined by the flat annular surface and the second plane defined by the longitudinal axis of the connection member and parallel to the first plane (as defined in claim 7).  

The examiner further notes that the limitation that the handles are “permanently” attached is only supported in the claims based on the term “integrally formed” and in view of the drawings, originally filed as pictures which appear to show some form of welded or brazed connection between the handles and respective support, which is equivalent to the integral and permanent connection taught by Richter.
Regarding claims 5 and 11, each notch disclosed by Whitehead extends radially from an inner circumference of the flat annular member to an inner termination disposed within the flat annular surface.  

Response to Arguments
Applicant's arguments filed 15 December 2021 have been fully considered but they are not persuasive.  The applicant’s arguments primarily focus on the premise that the new limitation (from claims filed 15 December 2021) is supported by the original application.  The argument that the previous amendments to the specification and replacement drawings were not rejected or objected to is not found to be persuasive because none of the previously filed amendments/replacement drawings are considered to support the new limitation. The amendments to the spec only disclose that the handles are disposed on a fourth plane that is between first and second planes, but does not disclose that all of the handle is disposed along the plane.
The applicant also argues that the lack of previous rejection somehow supports the new limitation.  However, the claims were not rejected in the current manner under 35 U.S.C. 112 because the limitations in question had not been previously submitted.  
The applicant also argues that the original drawings (pictures of the invention) provide support for the new limitation, based on the shading, suggesting that no part of the handle is aligned with the plane of the connecting member.  However, the examiner maintains that the original drawings do not clearly show the specific position of the handles that are shown in the new drawings, or in a manner to support the suggestion that no part of the handles are aligned with any portion of the connecting member.  The examiner agrees that the curved and shaded portion of the original drawings/pictures does show some curvature at the juncture of the connecting member and the support members, but do not clearly show any spacing between the handles and the connection member or the curved portion, wherein the connection member may be considered to include the entire portion that is shown to be curved and appears to intersect directly with the handles.  Further, the replacement official drawings do not include similar shading or any other structure that clarifies the specific location of the handles relative to the connecting member.  Even if the drawings as a whole were understood to show a spacing between the connection member and handles (not conceded by the examiner), the specific spacing that is shown in new Fig. 5 is still considered to be more specific than supported by any disclosure in the original application.  
The applicant cites the examiner’s rejections (section II-A) with the examiner suggesting that central axis of the handles would lie in a plane that is spaced from a plane of the connecting member, wherein the rejection only requires any portion of the respective handles and connecting member to lie along the respective planes, as opposed to the applicant’s suggestion that all of the handles are on a single plane. 
Finally, the examiner maintains that the limitation in question requires the entirety of each handle to lie along a single plane, which would require the handles to effectively be 2-dimensional in the same manner as a plane, which is only 2-dimensions by definition.  However, the handles are clearly shown and inherently must be 3-dimensionsal to function as intended for the current invention. 
  Therefore, after consideration of the applicant’s remarks, the above rejections are maintained.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Risolio (D492,171), Labonte (2016/0256986), Willis, sr. (6,899,002), Kunkel et al. (7,562,605), Deckert (4,260,026), Parise (2007/0163400), McGuckin (1,867,372) and Ure (6,176,157) disclose tools having similar structure as the applicant's claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R MULLER/             Primary Examiner, Art Unit 3723                                                                                                                                                                                           	7 September 2022